This is a controversy over the title to one and one-half acres of land under water in Jamaica bay, patented by the state to John W. Wainwright, the upland owner.
The commissioners of the land office on November 22, 1907, issued letters patent for the purpose of "conveying a restricted and beneficial enjoyment" in and to such lands. It was covenanted and agreed that in case of a violation or breach of the terms of the grant on the part of the grantee then "the estate hereby granted shall terminate and these letters patent shall become null and void and the People of the State of New York" may re-enter the premises granted. It was further provided: "These letters patent are issued for the following purposes: to fill in the lands under water herein granted and to erect thereon a bulkhead and pier of a substantial character" and "that unless the improvements above named are completed within five years from the date of these presents, this grant shall cease and determine and become null and void." *Page 410 
Laws of 1909, chapter 568, in effect May 29, 1909, provides:
"Section 1. To the end that the city of New York may co-operate with the federal government in the creation of a new harbor in and about Jamaica bay, including the making of channels, basins, slips and other necessary adjuncts, through the excavation of the soil or lands under water, and otherwise, intended for the advancement of the commercial interests of the city, state and nation, there is hereby granted for the purposes specified inthis act, to the city of New York such right, title andinterest as the state of New York may have in and to the landunder water in Jamaica bay and Rockaway inlet and the tributaries thereto which lie to the northward of latitude forty degrees thirty-three minutes north, and to the eastward of longitude seventy-three degrees fifty-six minutes west, as now interpreted, excluding, however, all lands under water included within the boundary of Nassau county. This grant shall become operative upon the United States government making its first appropriation for the creation of the new harbor mentioned in this act, or upon the city of New York appropriating and setting aside a sum not less than one million dollars for the same purpose.
"§ 2. The grant shall not affect such land as may hereafter be granted by the commissioners of the land office under any application made prior to May twenty-ninth, nineteen hundred and nine, but if any such application be denied, the land covered thereby shall pass to the city of New York under the conditions of this act."
Laws of 1912, chapter 522, in effect April 18, 1912, recited the foregoing act and granted to the city certain other lands in Jamaica bay not under water.
The grant to the city under these statutes became operative by the acts of the United States and the city in making the required appropriations in 1910 and 1911.
In 1920 the state brought this action against Wainwright *Page 411 
and the city, to have the letters patent declared null and void for failure on the part of the grantee to make the required improvements and to bar him and the city of New York from any interest therein under the letters. Wainwright defaulted, but the city claimed title in fee to the lands under the provisions of Laws of 1909, chapter 568, above quoted. This contention cannot be sustained.
The act of 1909 purported to grant to the city only "such right, title and interest as the state of New York may have in and to the land under water." The state had on May 29, 1909, when the act took effect, no right, title and interest in the lands described in the Wainwright patent. The state had granted the lands to Wainwright for a certain purpose and on condition that the grant should be null and void if the lands were not devoted to that purpose before November 22, 1912. It retained no interest therein. A condition subsequent exists where the subsequent happening destroys or divests a subsisting right. The right to take advantage of a condition subsequent is neither an estate nor an interest in real property, nor is it at common law an assignable chose in action.
The antique lore of real estate law on this point has been sufficiently and recently amplified by the opinions of this court. No reiteration thereof is needful. (Upington v.Corrigan, 151 N.Y. 143; Fowler v. Coates, 201 N.Y. 257.) The right of re-entry for breach of a condition subsequent was said to be unassignable for great reasons of public policy. While the legislature might, if it saw fit, by apt words, change such policy, clothe its right to re-enter with the element of assignability, and convey all its property rights relating to such lands to the city, it has transferred only its right, title and interest therein, not its choses in action in relation thereto. So, too, it might have included in the grant all patented lands, subject to re-entry for breach, upon such re-entry.
A more liberal construction of the statute is not permissible *Page 412 
under well-established rules of construction. Legislative grants, voluntarily made, should be construed fairly, but should not be extended by implication beyond the reasonable purpose and intent indicated by the language used. "If rights claimed under a government be set up against it, they must be so clearly defined that there can be no question of the purpose of (the state) to confer them." (Leavenworth, L.  G.R.R. Co. v. U.S.,92 U.S. 733, 740.)
In a matter of this import, the reasonable presumption is that the words of grant were used, not loosely, but with regard for their established legal significance, and in construing a statute a technical meaning should be given to technical words, unless a contrary meaning is unmistakably intended. (Perkins v. Smith,116 N.Y. 441, 448.)
It follows that the state could not grant the lands in suit until it regained its title thereto and did not assign its intangible right of re-entry by the act of 1909, and that the city of New York acquired no interest therein.
In First Const. Co. of Brooklyn v. State of New York
(221 N.Y. 295), on which the decision of the Appellate Division largely rests, no grant of lands under water was involved. The state retained all its right, title and interest in the lands affected, except that it granted a privilege, somewhat in the nature of a franchise, over such lands, to fill in and erect a bulkhead, which grant was held to be of value to the grantee. The question in the case was as to the nature of the grantee's interest only.
The judgment appealed from should be reversed and that of the Special Term affirmed, with costs in this court and in the Appellate Division.
HISCOCK, Ch. J., CARDOZO, McLAUGHLIN, CRANE, ANDREWS and LEHMAN, JJ., concur.
Judgment reversed, etc. *Page 413